DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.  Claims 1-11 are pending before the Office for review.
(2)
Information Disclosure Statement
The information disclosure statement filed April 30, 2019, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
(3)
Specification
The disclosure is objected to because of the following informalities: the specification should include the patent information for the parent case.  Appropriate correction is required.
(4)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cadmium sulfide layer having a predominant hexagonal crystal structure, wherein formation of the hexagonal phase results from specific process parameters, does not reasonably provide enablement for a generic method step of forming a cadmium sulfide layer having a predominant hexagonal crystal structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
There are many factors to consider when determining whether a disclosure does not satisfy the enablement requirement and whether under experimentation is necessary.  The factors include, but are not limited to:
(A)	The breadth of the claims;
The claimed invention and the specification contain similar language regarding the cadmium sulfide layer having a predominant hexagonal crystal structure.  The specification further contains language directed toward the importance of the process parameters relied upon to obtain the hexagonal crystal structure, specifically the partial pressures of hydrogen and oxygen during sputter deposition of the cadmium sulfide layer.  The specification also contains very detailed process parameters corresponding to conditions necessary to obtain the hexagonal phase during sputtering.  These process parameters are not a feature of the claimed invention.  Accordingly, there is no parity between the specification and the claimed invention.

(B)	The nature of the invention;
The claimed invention is directed toward a method of manufacturing a photovoltaic structure comprising a p-type absorber layer comprising a copper indium gallium selenide based material and an n-type cadmium sulfide layer, the n-type cadmium sulfide layer comprising a predominant hexagonal crystal structure.
(C)	The state of the prior art;
Gossman et al. (U.S. Patent No. 7,943,415) deals with methods of sputtering cadmium sulfide for photovoltaic device applications and teaches a cadmium sulfide layer is formed by sputtering in the presence of oxygen and hydrogen gas, wherein the oxygen and hydrogen function as gathering agents to consume by-product materials and that the inclusion of oxygen adds oxygen to the cadmium sulfide layer, which can cause an optical bandgap shift to include higher energy radiation.  Col. 3, Lines 34-53.
 (D)	The level of one of ordinary skill;
The level of one ordinarily skilled in the art is an individual having experience with sputtering processes, specifically those related to cadmium sulfide layer deposition.
(E)	The level of predictability in the art;
The predictability in the art is unclear.  Although sputtering deposition of cadmium sulfide is known, it’s unclear how to predict the various phases of the cadmium sulfide layer when the process parameters of the deposition are altered.
(F)	The amount of direction provided by the inventor;
Claims 4-7 are aspirational in nature and state the method produces a predominantly hexagonal phase crystal structure.  The amount of direction provided by Inventors clearly indicates specific conditions and process parameters are required to obtain a cadmium sulfide 
(G)	The existence of working examples; and
The specification, as noted above, contains working examples, but the working examples do not cover the full scope of claims 4-7.  The specifically cited conditions and process parameters of Figure 5, for example, which are necessary to obtain the predominant hexagonal crystal phase, are not present in the claimed invention.  Accordingly, the claimed invention is not enabled for its full scope.
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	A complete analysis of the above-identified factors leads to a finding the claimed invention is not enabled for its full scope.  Although the working examples contain features of claims 4-7, the working examples do not enable the full scope of the claimed invention.  Accordingly, the full scope of claims 4-7 cannot be practiced without undue experimentation.
(5)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dhere et al. (U.S. Publication No. 2007/0257255) in view of Gossman et al. (U.S. Patent No. 7,943,415).
With respect to claims 1 and 10, Dhere teaches a method of manufacturing a photovoltaic structure comprising forming a p-type copper indium gallium selenide (CIGS) material over a first molybdenum electrode, forming an n-type cadmium sulfide layer over the p-type semiconductor absorber layer and forming a second electrode in the form of a transparent conducting oxide over the cadmium sulfide layer.  Figure 2 and Paragraphs 8, 24-26 and 28.

However, Gossman, which deals with methods of sputtering cadmium sulfide for photovoltaic device applications, teaches a cadmium sulfide layer is formed by sputtering in the presence of oxygen and hydrogen gas, wherein the oxygen and hydrogen function as gathering agents to consume by-product materials and that the inclusion of oxygen adds oxygen to the cadmium sulfide layer, which can cause an optical bandgap shift to include higher energy radiation.  Col. 3, Lines 34-53.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form the cadmium sulfide layer by sputtering in an oxygen and hydrogen gas ambient atmosphere because Gossman teaches the inclusion of oxygen in the cadmium sulfide causes an optical bandgap shift to include higher energy radiation and the use of oxygen and hydrogen in the atmosphere consumes by-product materials during the layer formation process.
With respect to claim 2, Dhere and Gossman, as combined above, teach the ambient includes argon, an inert gas, and has a total pressure of 1 mTorr to 20 mTorr.  Gossman, Col. 3, Lines 30-33 and 64-66.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
(6)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dhere et al. (U.S. Publication No. 2007/0257255) in view of Gossman et al. (U.S. Patent No. 7,943,415), as s 1, 2 and 10 above, and further in view of Zubeck et al. (U.S. Publication No. 2013/0160831).
With respect to claim 3, Dhere and Gossman, as combined above, teach the hydrogen and oxygen gases in the sputtering atmosphere are present in specified amounts but are silent as to the respective flow rates.
Zubeck, which deals with sputtering, teaches flow rates of gasses during a sputtering operation are used to control the respective ratios of the material within the sputtering atmosphere.  Paragraph 53.
Zubeck establishes the flow rate is a result effective variable because Zubeck teaches the flow rate is adjusted to control the respective ratios of the material within the sputtering atmosphere.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  In this case, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to optimize the flow rate of hydrogen gas relative to oxygen gas to obtain the desired mixture ratio of the two within the ambient atmosphere of the sputtering process taught by Dhere and Gossman, as combined above.
(7)
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dhere et al. (U.S. Publication No. 2007/0257255) in view of Gossman et al. (U.S. Patent No. 7,943,415), as applied to claims 1, 2 and 10 above, and further in view of Biter (U.S. Patent No. 4,320,154).
claims 4, 5 and 6, Dhere and Gossman, as combined above, teach the cadmium sulfide layer is n-type and do not disclose the use of a dopant, meaning it is intrinsically doped, but are silent as to whether it has a predominant hexagonal crystal structure.
However, Biter, which deals with cadmium sulfide layers for photovoltaic applications, teaches a sputtered CdS layer is effectively formed to have a hexagonal crystal structure without other disclosed crystal phases, meaning it is predominantly hexagonal.  Col. 2, Line 63 to Col. 3, Line 17.  Biter also teaches the cadmium sulfide layer has a copper-doped phase in one embodiment.  Col. 3, Lines 32-45.
One ordinarily skilled in the art at a time before the effective filing date of the claimed invention would have appreciated the combination of Dhere and Gossman, as combined above, with Biter is the use of a known technique to improve a similar method in the same way.  Dhere and Gossman, as combined above, teach a sputtered CdS layer having photovoltaic applications.  Biter teaches a sputtered CdS layer having photovoltaic applications is effectively formed with a predominant hexagonal crystal structure.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form the CdS layer with a predominant hexagonal crystal structure because Biter teaches this to be an effective crystal structure for CdS layers having photovoltaic applications.
(8)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dhere et al. (U.S. Publication No. 2007/0257255) in view of Gossman et al. (U.S. Patent No. 7,943,415) and Biter (U.S. Patent No. 4,320,154), as applied to claims 4-6 above, and further in view of Peterson (U.S. Patent No. 4,287,383).
claim 7, Dhere, Gossman and Biter, as combined above, teach the CdS layer has a predominant hexagonal crystal structure and can have a copper-doped phase but are silent as to whether it is a multi-layer structure.
However, Peterson, which deals with CdS photovoltaic cells, teaches it’s known in the art to form CdS-containing photovoltaic cells with first and second stacked CdS layers.  Abstract and Figure.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Dhere, Gossman and Biter, as combined above, with Peterson is the use of a known technique to improve a similar method in the same way.  Dhere, Gossman and Biter, as combined above, teach a CdS-containing solar cell, wherein the CdS layer has a predominant hexagonal crystal structure.  Peterson teaches a photovoltaic cell containing CdS layers is effectively formed to have a multi-layer CdS arrangement.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly structure the CdS layer taught by Dhere, Gossman and Biter, as combined above, to be a multi-layer because Peterson teaches this to be an effective CdS layer configuration for photovoltaic cells.
(9)
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dhere et al. (U.S. Publication No. 2007/0257255) in view of Gossman et al. (U.S. Patent No. 7,943,415), as applied to claims 1, 2 and 10 above, and further in view of Zhang et al. Crystal Growth & Design, Vol. 7, No. 3, 2007, P. 580-586.
With respect to claims 8 and 9, Dhere and Gossman, as combined above, teach the CdS layer is oxygen doped but are silent as to zinc doping.

Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to dope the CdS layer with Zn because Zhang teaches doing so leads to a decrease in window absorption losses and an increase in the short circuit current.  
(10)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dhere et al. (U.S. Publication No. 2007/0257255) in view of Gossman et al. (U.S. Patent No. 7,943,415), as applied to claims 1, 2 and 10 above, and further in view of Bryden et al. (U.S. Publication No. 2011/0277840).
With respect to claim 11, Dhere and Gossman, as combined above, teach the CdS film is sputtered but are silent as to whether it is from a CdS target.
However, Bryden, which deals with CdS-containing solar cells, teaches CdS is effectively sputtered from a CdS target.  Paragraph 37.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Dhere and Gossman, as combined above, with Bryden is the use of a known technique to improve a similar method in the same way.  Dhere and Gossman, as combined above, teach a CdS film formed via sputtering.  Bryden teaches a CdS target is effective for forming a CdS film via sputtering.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing 
(11)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,446,706. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are obvious over the patented claims in that the patented claims cover a method for forming a photovoltaic structure comprising forming a p-type semiconductor absorber layer comprising a copper indium gallium selenide based material over a first electrode and forming a n-type cadmium sulfide layer over the p-type semiconductor absorber layer by sputtering in an ambient including hydrogen and oxygen and forming a second electrode over the cadmium sulfide, the ambient including an inert sputtering gas and having a total pressure from 5mTorr to 10 mTorr, the oxygen and hydrogen gas flows having different flow rates, the difference being from 30 sccm to 80 sccm, the n-type cadmium sulfide layer comprising either single crystal intrinsically doped or zinc doped CdS with a predominant hexagonal crystal structure, single crystal copper cadmium sulfide with a predominant hexagonal crystal structure, or a multi-layer comprising a first single crystal copper cadmium sulfide layer having a predominant hexagonal crystal .
(12)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796